       Case 2:18-cv-00162-TLN-JDP Document 46 Filed 10/09/20 Page 1 of 2
                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


VICTOR HUGO BOTELLO,                         No. 2:18-cv-0162-TLN-JDP P

               Plaintiff,

       v.

S. HANLON, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Victor Hugo Botello, CDCR # AB-2945, a necessary and material witness in a settlement
conference in this case on November 17, 2020, is confined in California State Prison, Corcoran
(COR), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Kendall J. Newman, by telephonic-conferencing from his place
of confinement, on Tuesday, November 17, 2020 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by telephonic-
      conferencing, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Telephonic-
      conferencing connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at California State Prison, Corcoran at (559) 992-7372 or via email.

   4. If prison officials have any questions concerning the telephonic connection or difficulty
      connecting, they shall contact Alexandra Waldrop, Courtroom Deputy, at
      awaldrop@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P.O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by telephonic-conferencing, until completion of the settlement
conference or as ordered by the court.
      Case 2:18-cv-00162-TLN-JDP Document 46 Filed 10/09/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED:        October 8, 2020
